El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal. El artículo 448 del Código de Enjuiciamiento Criminal por sus términos confiere al acusado en la corte de distrito el derecho al sobreseimiento del proceso si el juicio no se celebra dentro de ciento veinte días después de presentada la acusación. Hemos resuelto en el caso de Ochoa v. Manzano, 24 D. P. R. 786, que este término es aplicable a los jui-cios en las cortes municipales. Esta fué una apelación contra sentencia de una corte municipal y el acusado fué some-tido a juicio dentro de los ciento veinte días siguientes a la radicación de la transcripción en la corte de distrito. Nos vemos obligados a sostener que el punto de partida al com-putar el término es la -fecha de la radicación en la corte de *569distrito y no aquella en qne se interpone la apelación. La radicación de la transcripción es el único acto equivalente a la presentación de la acusación si liemos de atenernos a lo dispuesto en el artículo 448. No queremos decir qne nn apelante no deba jamás tratar de obtener nn sobreseimiento basado en qne no se ha seguido adelante con el proceso hasta después de haber transcurrido ciento veinte días de la fecha de la radicación de la transcripción, pero entonces tiene qne acreditar hechos más inertes qne los acreditados en este caso. El acusado tiene entonces la obligación de demostrar qne la demora no fné justificada. Ex parte Turner, 26 Tex. 708, 84 A. D. 598; El Pueblo v. Díaz, 5 D. P. R. 202; El Pueblo v. Falcastro, 17 D. P. R. 96. Los demás errores qne han sido alegados por el apelante no parece que fueran promovidos en la corte inferior y no son jurisdiccionales o fundamen-tales.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.